DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the newly applied disclosures to Nakashima and/or Mizutani et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Mizutani et al. (US 2014/0292869 A1).
Regarding claim 2:
	Mizutani et al. disclose a liquid discharge apparatus comprising:
	a liquid discharger (ink-jet head 3) including a nozzle (26) configured to discharge liquid (paragraph 38);
	a conveyor (transporting mechanism 4) configured to convey sheets to which the liquid is discharged from the liquid discharger (paragraph 41 & Fig. 1);
	a discharge receptacle (ink receiving member 8) configured to receive the liquid discharged from the liquid discharger (paragraph 35); and
	circuitry (of controller 6) configured to control a flushing operation of the liquid discharger (Fig. 5),
	wherein the circuitry is configured to cause the liquid discharger to perform flushing to the discharge receptacle with different flushing amounts to different one of a plurality of areas in a longitudinal direction of the discharge receptacle (according to the outer-side and inner-side designated nozzles: paragraphs 72, 91-92),
	wherein the discharge receptacle is located between positions for the sheets on the conveyor (for “flushing in between papers”: paragraph 37 & Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 2004/0189737 A1) in view of Mizutani et al. (US 2014/0292869 A1).
Regarding claims 1 and 3:
	Nakashima et al. disclose a liquid discharge apparatus comprising:
	a liquid discharger (print head section 8) including a nozzle configured to discharge liquid (paragraph 35);
	a conveyor (transport mechanism 7) configured to convey sheets to which the liquid is discharged from the liquid discharger (paragraph 34 & Fig. 1);
	a discharge receptacle (flushing area 21) configured to receive the liquid discharged from the liquid discharger (paragraphs 34, 78); and
	circuitry (of control section 40) configured to control a flushing operation of the liquid discharger (Fig. 4),
	wherein the circuitry is configured to cause the liquid discharger to perform flushing to the discharge receptacle with a first flushing amount (that of “simultaneous flushing”: paragraph 49), and to perform flushing to the sheets to which the liquid is applied with a second flushing amount (that of “image-to-image flushing”: paragraph 52), wherein the first flushing amount and the second flushing amount are different from each other, respectively (“10 to 1000 times the volume”: paragraph 55).
	Nakashima et al. do not expressly disclose that, in flushing to the discharge receptacle, the circuitry is configured to cause the liquid discharger to perform flushing with different amounts to different areas of the discharge receptacle.
	However, Mizutani et al. disclose a liquid discharge apparatus comprising a liquid discharger (ink-jet head 3) and a discharge receptacle (ink receiving member 8), wherein, in flushing to the discharge receptacle, the liquid discharger is configured to perform flushing with different amounts to different areas of the discharge receptacle (according to the outer-side and inner-side designated nozzles: paragraphs 72, 91-92) so as to ensure that nozzles which are more susceptible to thickening are assuredly made to discharge (paragraphs 8-10).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Nakashima et al.’s circuitry in the manner taught by Mizutani et al., so as to ensure that, in flushing to the discharge receptacle, nozzles that are more susceptible to thickening are assuredly discharged.
Regarding claim 4:
	Nakashima et al.’s modified apparatus comprises all the limitations of claim 1, and Nakashima et al. also disclose that the liquid discharger is a head array including a plurality of heads (8K, 8Y, 8M, 8C) arrayed to discharge the liquid (Fig. 1),
	wherein each of the plurality of heads includes a plurality of nozzles including the nozzle (paragraph 35), and
	Mizutani et al. also disclose that the flushing amount into the discharge receptacle is changed per nozzle for each of a plurality of arrayed heads (paragraphs 58, 72-73, 103 & Fig. 14).
Regarding claim 5:
	Nakashima et al.’s modified apparatus comprises all the limitations of claim 1, and Nakashima et al. also disclose that the liquid discharger includes a plurality of nozzles including the nozzle (paragraph 35 & Fig. 1), and
	Mizutani et al. also disclose that the flushing amount into the discharge receptacle is changed per nozzle for each of the plurality of nozzles in the discharge receptacle (paragraphs 58, 72-73 & Fig. 14).
Regarding claim 8:
	Nakashima et al.’s modified apparatus comprises all the limitations of claim 1, and Nakashima et al. also disclose that that the circuitry is configured, when causing the liquid discharger to perform the flushing to the sheet, to change a length of an area targeted for the flushing of the sheet in a direction perpendicular to the sheet conveying direction (paragraph 53 & Fig. 6).
Regarding claim 9:
	Nakashima et al.’s modified apparatus comprises all the limitations of claim 1, and Nakashima et al. also disclose that the discharge receptacle includes an area that does not face the sheet (see the paper 5 width vs. the simultaneous flushing area R1: Fig. 6),
	wherein the circuitry is configured, when causing the liquid discharger to perform the flushing to the discharge receptacle, not to cause the liquid discharger to perform the flushing to the area that does not face the sheet for each time when the sheet passes by the discharge receptacle (performs “image-to-image” flushing when the sheet passes: Figs. 7A, 8).
Regarding claim 10:
Nakashima et al.’s modified apparatus comprises all the limitations of claim 1, and Mizutani et al. also disclose that the liquid discharger includes a plurality of nozzles including the nozzle (paragraph 35), and
wherein the circuitry is configured to change a flushing amount per nozzle according to a number of areas targeted for the flushing (e.g. paragraph 96).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. as modified by Mizutani et al., as applied to claim 1 above, and further in view of Yasuzaki (US 2011/0311293 A1).
Regarding claims 6-7:
	Nakashima et al.’s modified apparatus comprises all the limitations of claim 1, but does not expressly disclose that the circuitry is configured to control the flushing to a trailing end portion of a preceding sheet or a leading end portion of a following sheet.
	However, Yasuzaki disclose a liquid discharge apparatus in which flushing is performed to both leading and trailing end portions (at preliminary ejection positions 401, 404) sheets (Fig. 7A), so as to ensure that such maintenance can be performed before printing images formed on either side of the sheet (paragraph 6).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to further perform flushing to both the leading and trailing end portions of sheets, as suggested by Yasuzaki, in addition to flushing to the discharge receptacle.  In doing so, the modified apparatus certainly flushes to a trailing end portion of a preceding sheet and to a leading end portion of a following sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Shindo (US 2016/0089887 A1) disclose flushing different amounts of ink to different areas of an ink receiver (10).  For example, pigment inks and dye inks are flushed with different amounts to different portions of the ink receiver (50, 51).  Moreover, different amounts are ejected when flushing during recording, flushing not-during recording, and flushing immediately after suction purge.
	Tanaka (US 2006/0244792 A1) disclose flushing different amounts of ink to different areas (31, 33) of an ink receiver (25), wherein different amounts and areas are set according to timers (Fig. 11).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853